Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered December 3, 2007, convicting defendant upon his plea of guilty of the crimes of criminal sale of a controlled substance in the second degree, criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree.
In full satisfaction of an eight-count indictment and other unindicted crimes, along with the promise that there would be no federal prosecution in connection with those matters, defendant pleaded guilty to criminal sale of a controlled substance in the second degree, criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree. In accordance with the terms of the plea agreement, County Court committed to sentencing defendant to no greater than nine years in prison, together with a period of postrelease supervision. County Court thereafter sentenced defendant as negotiated to an aggregate prison term of nine years, followed by five years of postrelease supervision.
Defendant’s sole contention on this appeal is that his prison sentence is harsh and excessive and should be reduced. We disagree. Having reviewed the record, and specifically noting the seriousness of the crimes to which defendant pleaded guilty, we discern neither an abuse of discretion by County Court nor the existence of any extraordinary circuftistances warranting a modification of the sentence in the interest of justice (see People v Gillespie, 19 AD3d 878 [2005]). Accordingly, the judgment is affirmed.
Peters, J.E, Rose, Kane, Stein and Garry, JJ., concur. Ordered that the judgment is affirmed.